EXHIBIT 10.1
INVESTORS’ RIGHTS AGREEMENT
          THIS INVESTORS’ RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of the 11th day of May 2009, by and between Developers Diversified
Realty Corporation, an Ohio corporation (the “Company”), and Mr. Alexander Otto
(the “Investor”).
RECITALS
          A. WHEREAS, on February 23, 2009, the Investor and the Company entered
into a Stock Purchase Agreement (the “Stock Purchase Agreement”), which provides
for the purchase and sale of up to 30,000,000 of the Company’s common shares,
$0.10 par value per share (“Common Shares”), to the Investor and a grant of
warrants to purchase 10,000,000 Common Shares (the “Warrants”);
          B. WHEREAS, the terms and conditions of the Stock Purchase Agreement
require that the board of directors of the Company (the “Board of Directors”)
nominate up to two director nominees selected by the Investor to the Board of
Directors (the “Investor Director” or “Investor Directors,” as the case may be);
          C. WHEREAS, as an inducement to the Company to enter into the Stock
Purchase Agreement and as an inducement to the Investor to purchase up to
30,000,000 Common Shares pursuant to the Stock Purchase Agreement, the Investor
and the Company hereby agree that this Agreement shall govern the rights of the
Investor to nominate up to two director nominees selected by the Investor to
serve on the Board of Directors in accordance with the terms set forth below;
and
          D. WHEREAS, in order to permit the Investor to sell the Common Shares
(including those underlying the Warrants) purchased pursuant to the Stock
Purchase Agreement, the Investor and the Company hereby agree that this
Agreement shall govern the registration rights of the Investor for the resale of
such Common Shares under the Securities Act.
          Unless otherwise provided, all capitalized terms shall have the
meaning ascribed to them in Section 1.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Definitions. For purposes of this Agreement:
               (a) “Affiliate” means, with respect to any specified Person, any
other Person who, directly or indirectly, controls, is controlled by, or is
under common control with such Person.

 



--------------------------------------------------------------------------------



 



               (b) “beneficially own” shall have the meaning ascribed to such
term under Rule 13d-3 of the Exchange Act.
               (c) “Blackout Period” means a period of time, not to exceed
60 days, during which the Company may postpone the preparation, filing or
effectiveness or suspend the effectiveness of a registration statement, if the
Company, in good faith determines that the registration and/or distribution of
Registrable Securities (i) would materially impede, delay, or interfere with any
financing, acquisition, corporate reorganization or other significant
transaction, or any negotiations, discussions or pending proposals with respect
thereto, involving the Company or any of its subsidiaries or their respective
assets, including, without limitation, any primary offering of securities by the
Company, or (b) would require the disclosure of material nonpublic information,
the disclosure of which could adversely affect the Company.
               (d) “Damages” means any loss, damage or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, damage,
or liability (or any action in respect thereof) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company filed pursuant to the
terms of this Agreement, including any preliminary prospectus or prospectus
contained therein or any amendments or supplements thereto, or (ii) an omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (with respect to any
preliminary prospectus or prospectus or any amendments or supplements thereto,
in the light of the circumstances under which they were made) not misleading.
               (e) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
               (f) “Form S-3” means such form under the Securities Act as in
effect on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
               (g) “Otto Family” means the Investor and/or a member of the
Investor’s family as follows: (i) Professor Werner Otto, his wife Maren Otto
and/or all descendants of Professor Werner Otto, including without limitation
the Investor (illegitimate descendants only if they have obtained the status of
a legitimate descendant by legitimation or adoption by Professor Werner Otto or
one of his legitimate descendants, or if they are children of a female
legitimate descendant of Professor Werner Otto); (ii) any trust or any family
foundation which has exclusively been established in favor of one or several of
the individuals named under (i) above, and (iii) any partnership, firm,
corporation, association, trust, unincorporated organization, joint venture,
limited liability company or other legal entity, in which the individuals or
entities named under (i) or (ii) hold (either directly or indirectly) more than
50% of the voting rights or more than 50% of the equity capital of any such
partnership, firm,

2



--------------------------------------------------------------------------------



 



corporation, association, trust, unincorporated organization, joint venture,
limited liability company or other legal entity.
               (h) “Person” means a natural person or any legal, commercial or
governmental entity, such as, but not limited to, a corporation, general
partnership, joint venture, limited partnership, limited liability company,
limited liability partnership, trust, business association, group acting in
concert, or any person acting in a representative capacity.
               (i) “Registrable Securities” means (i) Common Shares beneficially
owned by the Otto Family in an amount equal to the aggregate number of Common
Shares sold by the Company to the Investor and its assignees pursuant to the
Stock Purchase Agreement, plus any Common Shares distributed to the Otto Family
by the Company as a dividend on such Common Shares, and (ii) Common Shares
underlying the Warrants owned by the Otto Family, plus any Common Shares
distributed to the Otto Family by the Company as a dividend on such Common
Shares.
               (j) “SEC” means the United States Securities and Exchange
Commission.
               (k) “SEC Rule 144” means Rule 144 promulgated by the SEC under
the Securities Act.
               (l) “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
               (m) “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities and the fees and disbursements of counsel to the Investor and any
other member of the Otto Family in connection with the sale of Registrable
Securities.
     2. Board of Directors; Control Person
               (a) At any time that the Otto Family collectively beneficially
owns 17.5% or more of the outstanding Common Shares, the Investor, on behalf of
the members of the Otto Family, shall have the right to nominate two Investor
Directors pursuant to this Section 2, at every annual meeting of the
shareholders of the Company in which directors are generally elected, including,
without limitation, at every adjournment or postponement thereof, and on any
action approval by written consent of the shareholders of the Company relating
to the election of directors generally.
               (b) At any time that the Otto Family collectively beneficially
owns less than 17.5% of the outstanding Common Shares and more than 7.5% of the
outstanding Common Shares, the Investor, on behalf of the members of the Otto
Family, shall have the right to nominate one Investor Director pursuant to this
Section 2, at every annual meeting of the shareholders of the Company in which
directors are generally elected, including, without limitation, at every
adjournment or postponement thereof, and

3



--------------------------------------------------------------------------------



 



on any action approval by written consent of the shareholders of the Company
relating to the election of directors generally.
               (c) The following procedures shall be followed with respect to
the nomination of Investor Directors pursuant to Section 2(a) or 2(b):
               (i) For purposes of whether the Investor has a right to nominate
an Investor Director pursuant to Section 2(a) or 2(b), the Otto Family’s
beneficial ownership of the outstanding Common Shares will be measured as of the
record date for such annual meeting or written consent.
               (ii) No later than January 10 of each year, the Investor shall
provide the Board of Directors with the Investor’s nominee(s), as the case may
be, for the Investor Director(s), along with any other information reasonably
requested by the Board of Directors to evaluate the suitability of such
candidate(s) for directorship. With respect to any Investor nominee, Investor
shall use its best efforts to ensure that any such nominee satisfies all stated
criteria and guidelines for director nominees of the Company. The Company shall
be entitled to rely on any written direction from Investor regarding the
Investor’s nominee(s) on behalf of the Otto Family without further action by the
Company. In the event Investor is no longer able to select such nominee(s), then
the Company may rely on the nominee(s) proposed by any individual member of the
Otto Family designated as being authorized to propose such Investor Director(s)
in lieu of Investor.
               (iii) Within 20 days of receiving the Investor’s nominee(s) for
the Investor Director(s) in accordance with Section 2(c)(ii), the Board of
Directors or any authorized committee thereof shall have made a good faith and
reasonable determination as to the suitability of the Investor’s nominee(s) for
Investor Director(s) and shall notify the Investor of its determination in
writing.
               (iv) If the Board of Directors or any authorized committee
thereof approves of the Investor’s nominee(s) for Investor Director(s), as the
case may be, the Board of Directors shall recommend that the shareholders vote
to elect such director(s) at the next annual meeting of shareholders at which
directors will be generally elected.
               (v) If the Board of Directors or any authorized committee thereof
raises a reasonable objection to one or both of the Investor’s nominees, as the
case may be, for the Investor Director(s), then the Investor and the Board of
Directors shall use their best efforts to agree on the nominee(s) for such
Investor Director(s), and if the Investor and the Board of Directors cannot
agree on the nominee(s) on or before the tenth day prior to the proposed filing
of the Company’s annual proxy statement, then such nominee for Investor
Director(s) shall not be nominated by the Company at such annual meeting.

4



--------------------------------------------------------------------------------



 



               (vi) If one or both of the Investor nominees is not nominated (as
described in the foregoing clause (v)), then as soon as practicable after the
annual meeting, the Investor and the Board of Directors shall use their best
efforts to agree on the nominee(s) for such Investor Director(s), which
nominee(s) shall be appointed as director(s) by the Board of Directors promptly
after such agreement is reached.
               (d) Notwithstanding anything to the contrary in this Agreement
and without any further action by the Company, the Investor’s right to nominate
any Person to the Company’s Board of Directors shall automatically terminate,
and be of no further force and effect, on the date that the Otto Family
beneficially owns 7.5% or less of the outstanding Common Shares. The Investor
shall promptly, but in any case within five days, provide notice to the Company
upon the Otto Family ceasing to beneficially own 7.5% or less of the outstanding
Common Shares.
               (e) Each of the Investor Directors, upon appointment or election
to the Board of Directors, will be governed by the same protections and
obligations as all other directors of the Company, including, without
limitation, protections and obligations regarding customary liability insurance
for directors and officers, confidentiality, conflicts of interests, fiduciary
duties, trading and disclosure policies, director evaluation process, director
code of ethics, director share ownership guidelines, stock trading and
pre-approval policies, and other governance matters. The Company agrees that it
shall offer to enter into an indemnification agreement with each Investor
Director substantially similar to the indemnification agreements then in effect
with the Company’s directors when each Investor Director becomes a member of the
Board of Directors.
               (f) Commencing on the election or appointment of the Investor
nominees as Investor Directors of the Company in accordance with this Agreement
and thereafter for so long as at least one Investor Director is serving as a
member of the Board of Directors, the Investor will, and will cause each member
of the Otto Family to: (i) with respect to the Company or its Common Shares, not
make, engage or in any way participate in, directly or indirectly, any
“solicitation” (as such term is used in the proxy rules of the SEC) of proxies
or consents (whether or not relating to the election or removal of directors),
(ii) except as provided for in this Agreement, and except as provided for in
that certain Voting Agreement by and among the Investor and certain shareholders
of the Company of even date herewith, not seek, alone or in concert with others,
election or appointment to, or representation on, or nominate or propose the
nomination of any candidate to, the Board of Directors, (iii) not initiate,
propose or otherwise “solicit” (as such term is used in the proxy rules of the
SEC) shareholders of the Company for the approval of shareholder proposals made
to the Company whether made pursuant to Rule 14a-8 or Rule 14a-4 under the
Exchange Act or otherwise, or cause or encourage or attempt to cause or
encourage any other person to initiate any such shareholder proposal, regardless
of its purpose, or (iv) cause all Common Shares beneficially owned by the
Investor and the members of the Otto Family as to which they are entitled to
vote at any meeting of shareholders to be voted in favor of the election of each
member of any slate of directors recommended by the Company’s Board of

5



--------------------------------------------------------------------------------



 



Directors that includes at least one Investor nominee; provided, that each
Investor Director on the Company’s Board of Directors shall have voted in favor
of such slate of director nominees.
               (g) The Company agrees that it shall offer to enter into an
indemnification agreement with the Investor, on similar terms as the agreements
in effect with the Company’s existing directors as of the date hereof,
indemnifying the Investor against a third party claim of control person
liability within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act so long as the Investor has acted in good faith and not
directly or indirectly induced the act or acts constituting the violation or
cause of action giving rise to the third party claim. Any payment to be made
under any indemnification agreement entered into between the Company and the
Investor shall be paid only if nationally recognized counsel selected by the
Company and reasonably acceptable to the Investor provides an opinion either
(i) that such payment should not be treated as a preferential dividend for
purposes of Section 562 of the Internal Revenue Code (the “Code”) or (ii) that
such payment should not (a) reduce current earnings and profits of the Company
for purposes of Section 857(d) of the Code below the level necessary for the
Company to satisfy its requirements under Section 857(a)(1) of the Code, or
(b) cause declared distributions of the Company to be treated as preferential
dividends and cause the Company to fail to satisfy its requirements under
Section 857(a)(1) of the Code. In the event a payment to Investor will not be
made due to the application of the previous sentence, the Company shall, upon
Investor’s request, seek a private letter ruling and make the payment in the
event a favorable private letter ruling is received.
     3. Registration Rights. The Company covenants and agrees as follows:
          3.1 Registration Rights.
               (a) Form S-3. So long as the Company is eligible to use Form S-3
for secondary offerings, the Company shall, as promptly as practicable, and in
any event within 30 days following the Second Closing Date (as defined in the
Stock Purchase Agreement) or the Non-Tranche Closing Date (as defined in the
Stock Purchase Agreement), as applicable, file a shelf registration statement on
Form S-3 under the Securities Act covering such Registrable Securities.
               (b) Form S-1. In the event the Company is not eligible to use
Form S-3 for secondary offerings, Investor may request in writing that the
Company file a shelf registration statement on Form S-1 with respect to the
Registrable Securities. The written request shall specify (i) the then-current
name and address of the member of the Otto Family proposing to have registered
Registrable Securities, (ii) the aggregate number of Registrable Securities
proposed to be registered, (iii) the total number of Common Shares beneficially
owned by each member of the Otto Family proposing to have registered Registrable
Securities and (iv) the intended method of distribution of the Registrable
Securities proposed to be registered. The Company shall, as promptly as
practicable, and in any event within 30 days after the date such written request
is received

6



--------------------------------------------------------------------------------



 



by the Company, file a registration statement on Form S-1 under the Securities
Act covering such Registrable Securities.
               (c) In the event the Company becomes eligible to use Form S-3
following the use of Form S-1 upon a demand made pursuant to Section 3.1(b), the
Company may elect to file a Form S-3 with respect to any Registrable Securities
registered on such Form S-1; provided, that, the Company shall maintain the
effectiveness of the Form S-1 while registering such Registrable Securities on
Form S-3.
               (d) Notwithstanding the foregoing obligations, the Company shall
not be required to file a registration statement as indicated below:
               (i) with respect to Section 3.1(b), prior to the date of the
request, the Company has already effected four registrations pursuant to such
section;
               (ii) prior to the date of the request, the Company has already
effected a registration pursuant to Section 3.1(a) and/or Section 3.1(b)
covering all of the Registrable Securities and such registration statement is
still effective;
               (iii) with respect to Sections 3.1(a) and (b), a registration
statement is effective at the time such request is made and such registration
statement may be utilized for the offering and sale of the Registrable
Securities requested to be registered; and
               (iv) during the pendency of any Blackout Period.
               (e) The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Sections 3.1(a) or (b) during the
period that is 30 days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is 90 days (or such shorter time period as
the managing underwriter of any underwritten offering shall agree to, but in no
case less than 30 days) after the effective date of, a Company-initiated
registration statement, provided that the Company is actively employing in good
faith commercially reasonable efforts to cause such registration statement to
become effective.
               (f) Limitation on Sales of Common Shares. Investor hereby agrees,
and will use his best efforts to prohibit each member of the Otto Family, to not
sell any Common Shares until the sixth-month anniversary of the earlier of the
Non-Tranche Closing Date or the Second Closing Date (each as defined in the
Stock Purchase Agreement). Following such sixth-month anniversary, Investor will
be permitted to sell up to 15,000,000 Registrable Securities, which shall
consist of 5,000,000 Common Shares (which, for the sake of clarity, shall
include, in addition to such 5,000,000 Common Shares, any Common Shares issued
to Investor as a dividend with respect to such Registrable Shares) and
10,000,000 Common Shares underlying the Warrants (which, for the sake of
clarity, shall include any Common Shares attributable to such 10,000,000 Common
Shares due to any adjustments made to the Warrants in accordance

7



--------------------------------------------------------------------------------



 



with their terms). At the end of each three-month period following the
sixth-month anniversary of the earlier of the Non-Tranche Closing Date or the
Second Closing Date, and aggregating in each such three-month period, up to an
additional 5,000,000 Registrable Securities (which, for the sake of clarity,
shall include, in addition to such 5,000,000 Common Shares, any Common Shares
issued to Investor as a dividend with respect to such Registrable Shares) may be
sold by Investor. In the event that the Company is not eligible to file or
maintain the effectiveness of a registration statement with the SEC for any
reason, the restrictions applicable to Registrable Shares pursuant to this
Section 3.1(e) shall immediately terminate.
          3.2 Obligations of the Company. Whenever required under Section 3.1 to
effect the registration of any Registrable Securities, the Company shall:
               (a) prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective under the
Securities Act;
               (b) use its commercially reasonable efforts to keep a
registration statement that has become effective continuously effective if it is
on Form S-3, and if it is on Form S-1, then until the earlier of (i) two years
following the first day of effectiveness of such registration statement (subject
to extension pursuant to Section 3.3(b) or Section 3.3(c)) and (ii) the date on
which all Registrable Securities covered by such registration statement have
been disposed of pursuant to such registration statement;
               (c) furnish to the Investor such number of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Investor may reasonably request in order to
facilitate the disposition of Registrable Securities;
               (d) promptly following its actual knowledge thereof, notify the
Investor:
               (i) of the time when such registration statement has been
declared effective or when a supplement or amendment to any prospectus forming a
part of such registration statement has been filed (other than any deemed
amendment of such registration statement by means of a document filed by the
Company under the Exchange Act);
               (ii) after such registration statement becomes effective, of any
request by the SEC that the Company amend or supplement such registration
statement or prospectus forming a part of such registration statement or for
additional information;
               (iii) of the issuance by the SEC or any other governmental
authority of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceeding for such purpose; and

8



--------------------------------------------------------------------------------



 



               (iv) of the occurrence of any event that makes any statement made
in the registration statement or any prospectus forming a part of such
registration statement untrue in any material respect or which requires the
making of any changes in such registration statement or prospectus so that it
will not include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made;
               (e) use its commercially reasonable efforts to register and
qualify the Registrable Securities covered by such registration statement under
the securities or blue-sky laws of such jurisdictions within the United States
as shall be reasonably requested by the Investor; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or otherwise become subject to taxation or service of
process in suits in any such jurisdictions where it is not already so qualified
or subject;
               (f) in the event of any underwritten public offering of
Registrable Securities, enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the underwriter(s) of
such offering;
               (g) use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on
each national securities exchange or trading system on which the Common Shares
are then listed;
               (h) provide a transfer agent and registrar for all Registrable
Securities and provide a CUSIP number for all such Registrable Securities, in
each case not later than the effective date of such registration statement; and
               (i) promptly make available for inspection by the Investor or his
representatives and agents, any managing underwriter(s) participating in any
underwritten offering pursuant to such registration statement, and any attorney
or accountant or other agent retained by any such underwriter or selected by the
Investor, all financial and other records, pertinent corporate documents and
properties of the Company during normal business hours at the offices where such
information is typically kept, and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by the Investor or any such underwriter, attorney, accountant, agent
or other representative, in each case, as reasonably necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith as is customary for
similar due diligence examinations, provided that, any information that is
designated in writing by the Company, in good faith, as confidential at the time
of delivery of such information shall be kept confidential by the Investor or
any such underwriter, attorney, accountant, agent or other representative.

9



--------------------------------------------------------------------------------



 



          3.3 Obligations of the Investor and Other Members of the Otto Family.
Whenever the Investor has requested that the Company effect the registration of
any Registrable Securities under Section 3.1:
               (a) the Investor and any other member of the Otto Family that has
requested inclusion of its Registrable Securities in a registration statement
shall furnish to the Company such information regarding the Investor and/or
other member of the Otto Family, as applicable, and its plan and method of
distribution of such Registrable Securities as the Company may, on advice of
counsel, reasonably determine is required by applicable law, including, without
limitation, information required by Item 507 of Regulation S-K promulgated under
the Securities Act, provided that the Company may refuse to proceed with the
registration of the Registrable Securities of the Investor and /or other member
of the Otto Family if such Person fails to provide such information within a
reasonable time after receiving such request;
               (b) upon receipt of any notice from the Company of the occurrence
of any event of the type described in Sections 3.2(d)(ii), 3.2(d)(iii) or
3.2(d)(iv), the Investor and any other member of the Otto Family that has
requested inclusion of its Registrable Securities in a registration statement
will discontinue disposition of Registrable Securities covered by a registration
statement and suspend use of such registration statement or prospectus forming a
part of such registration statement until the Company has provided an amendment
or supplement to such registration statement or prospectus or the Company has
advised that the use of the registration statement or prospectus may be resumed,
provided that, in the event that the Company shall give any such notice, the
period of time for which a registration statement must remain effective as set
forth in Section 3.2(b) will be extended by the number of days during the time
period from and including the date of the giving of such notice to and including
the date when the Company has either provided an amendment to such registration
statement or prospectus or advised that the use of the registration statement or
prospectus may be resumed;
               (c) upon receipt of any notice from the Company of a Blackout
Period, the Investor and any other member of the Otto Family that has requested
inclusion of its Registrable Securities in a registration statement will
discontinue disposition of Registrable Securities covered by a registration
statement and suspend use of such registration statement or prospectus forming a
part of such registration statement until the Company has provided an amendment
or supplement to such registration statement or prospectus or the Company has
advised that the use of the registration statement or prospectus may be resumed,
provided that, in the event that the Company shall give any such notice, the
period of time for which a registration statement must remain effective as set
forth in Section 3.2(b) will be extended by the number of days during the time
period from and including the date of the giving of such notice to and including
the date when the Company has either provided an amendment to such registration
statement or prospectus or advised that the use of the registration statement or
prospectus may be resumed;

10



--------------------------------------------------------------------------------



 



               (d) in the event of any underwritten public offering of
Registrable Securities, the Investor and any other member of the Otto Family
that has requested inclusion of its Registrable Securities in a registration
statement shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering;
               (e) in the event of any underwritten public offering of
securities by the Company, the Investor and any other member of the Otto Family
that beneficially owns Registrable Securities, if requested by the Company and
any managing underwriter, shall agree not to directly or indirectly offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of or
otherwise dispose of or transfer any Common Share held by them for such period
that the executive officers and directors of the Company agree to with the
managing underwriter.
          3.4 Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to this Section 3, including all registration, filing, and
qualification fees, printers’ and accounting fees, and fees and disbursements of
counsel for the Company, shall be borne and paid by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 3.1 if the registration
request is subsequently withdrawn at the request of the Investor or any other
member of the Otto Family; provided further that if, at the time of such
withdrawal, the Investor shall have learned of a material adverse change that is
reasonably likely to have a material adverse effect on the financial condition
or business of the Company and its subsidiaries considered as one enterprise
from that known to the Investor at the time of the Investor’s request and has
withdrawn the request with reasonable promptness after learning of such
information, then the Company shall be required to pay all of such expenses. All
Selling Expenses relating to Registrable Securities registered pursuant to this
Section 3 shall be borne and paid by the Investor.
          3.5 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 3:
               (a) To the extent permitted by law, the Company will indemnify
and hold harmless each member of the Otto Family that has included Registrable
Securities in a registration statement and such member’s officers, directors,
managers, partners and shareholders, and each Person who controls such member
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against any Damages, and the Company will reimburse each such
member of the Otto Family, controlling Person or other aforementioned Person for
any legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 3.5(a) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, nor shall the Company be liable for any Damages to the extent

11



--------------------------------------------------------------------------------



 



that they arise out of or are based upon actions or omissions made in reliance
upon and in conformity with written information furnished by or on behalf of any
such member of the Otto Family, controlling Person or other aforementioned
Person expressly for use in connection with such registration statement.
               (b) To the extent permitted by law, the Investor will indemnify
and hold harmless the Company, its directors, its officers who have signed the
registration statement and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
against any Damages, and the Investor will reimburse the Company, controlling
Person or other aforementioned Person for any legal or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Damages may result, as such expenses are incurred, in each
case only to the extent that such Damages arise out of or are based upon actions
or omissions made in reliance upon and in conformity with written information
furnished by or on behalf of any member of the Otto Family that has included
Registrable Securities in a registration statement expressly for use in
connection with such registration statement; provided, however, that the
indemnity agreement contained in this Section 3.5(b) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Investor, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by the Investor by way of indemnity or contribution under
Section 3.5(b) exceed the proceeds from the offering received by such member of
the Otto Family (net of any underwriting discounts and commissions paid by such
member of the Otto Family), except in the case of fraud or willful misconduct by
such member of the Otto Family.
               (c) Promptly after receipt by an indemnified party under this
Section 3.5 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 3.5, give the
indemnifying party notice of the commencement thereof. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
shall be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
selected by the indemnifying party that is reasonably satisfactory to such
indemnified party; provided, however, that an indemnified party (together with
all other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this

12



--------------------------------------------------------------------------------



 



Section 3.5 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless the indemnified
party shall have employed separate counsel in accordance with the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the fees and expenses of more than one separate firm of attorneys
(together with local counsel), representing all of the indemnified parties who
are parties to such action). The failure to give notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 3.5, except to the extent that the
indemnifying party would be materially prejudiced as a proximate result of such
failure to notify.
          3.6 Reports Under Exchange Act by the Company. With a view to making
available to the Otto Family the benefits of SEC Rule 144 and any other rule or
regulation of the SEC that may at any time permit a member of the Otto Family to
sell securities of the Company to the public without registration or pursuant to
a registration on Form S-3 or Form S-1, the Company shall:
                (a) make and keep available adequate current public information,
as those terms are understood and defined in SEC Rule 144;
                (b) use commercially reasonable efforts to file with the SEC in
a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act; and
                (c) furnish upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act, or that it qualifies as
a registrant whose securities may be resold pursuant to Form S-3; (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents filed by the Company with the SEC; and (iii) such other
information as may be reasonably requested in availing any member of the Otto
Family of any rule or regulation of the SEC that permits the selling of any such
securities without registration.
          3.7 Reports Under Exchange Act by the Investor and Other Members of
the Otto Family. The Investor acknowledges and agrees that the Investor and the
other members of the Otto Family shall be solely responsible for any required
filings under Sections 13 and 16 of the Exchange Act in connection with any
acquisition or disposition of Common Shares. The Investor shall provide the
Company with a copy of any such filing contemporaneously with such filing being
submitted to the SEC.
          3.8 Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Investor, enter into any agreement with any holder or prospective holder
of any securities of the Company that would provide to such holder the right to
include such holder’s securities of the Company in any registration statement
that the Company would be required to file pursuant to Section 3.1.

13



--------------------------------------------------------------------------------



 



          3.9 Termination of Registration Rights. Notwithstanding anything to
the contrary in this Agreement, the right of the Investor and any other member
of the Otto Family to request registration or inclusion of Registrable
Securities in any registration statement pursuant to Section 3.1 shall terminate
when the Investor no longer has the right to nominate any Investor Director
pursuant to Section 2 hereof.
     4. Miscellaneous.
               (a) Successors and Assigns. Any assignment of this Agreement or
any of the rights or obligations under this Agreement by either of the parties
hereto (whether by operation of law or otherwise) shall be void, invalid and of
no effect without the prior written consent of the other party; provided,
however, that the rights under this Agreement may be assigned (but only with all
related obligations) by the Investor to one or more member(s) of the Otto Family
so long as the assignee(s) agree in writing to be bound by the terms and
conditions of this Agreement; provided, further, that any such assignment shall
not release, or be construed to release, the Investor from its duties and
obligations under this Agreement. The terms and conditions of this Agreement
inure to the benefit of and are binding upon the respective successors and
permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.
               (b) Termination. This Agreement shall terminate at such time as
the Investor or any assignee of the Investor, as permitted under Section 4(a)
hereof, no longer has the authority to nominate a director to the Board of
Directors of the Company pursuant to Section 2. Upon such termination, no party
shall have any further obligations or liabilities hereunder other than pursuant
to Section 2(f) and Section 3.5; provided that such termination shall not
relieve any party from liability for any breach of this Agreement prior to such
termination.
               (c) Governing Law. This Agreement and any controversy arising out
of or relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of New York, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of New York.
               (d) Counterparts; Facsimile. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed and delivered by portable document format (pdf) and in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14



--------------------------------------------------------------------------------



 



               (e) Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
               (f) Notices All notices, requests, demands, and other
communications hereunder shall be in writing (which shall include communications
by e-mail) and shall be delivered (a) in person or by courier or overnight
service, or (b) by e-mail with a copy delivered as provided in clause (a), as
follows:
If to the Company:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: Chief Executive Officer
Telephone: (216) 755-5500
E-mail: SWolstein@ddr.com
with a copy (which shall not constitute notice) to:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: General Counsel
Telephone: (216) 755-5500
Email: DWeiss@ddr.com
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki
Telephone: (216) 586-7103
E-mail: mjsolecki@jonesday.com
If to Investor:
KG CURA Vermögensverwaltung G.m.b.H. & Co.
Wandsbeker Str. 3-7
D-22179 Hamburg
Germany
Attention: Mr. Wilhelm
Telephone: 0049 40 6461 1286
Email: wilhelm@kgcura.de
with a copy (which shall not constitute notice) to:
Alston & Bird LLP
90 Park Avenue

15



--------------------------------------------------------------------------------



 



New York, NY 10016
Attention: Mark F. McElreath
Telephone: (212) 210-9595
E-mail: mark.mcelreath@alston.com
               (g) Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of both parties. No waivers of or
exceptions to any term, condition, or provision of this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.
               (h) Severability. In case any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, and such invalid,
illegal, or unenforceable provision shall be reformed and construed so that it
will be valid, legal, and enforceable to the maximum extent permitted by law.
               (i) Entire Agreement. This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  DEVELOPERS DIVERSIFIED REALTY
CORPORATION    
 
           
 
  By:    /s/ Scott A. Wolstein  
 
  Name:    Scott A. Wolstein    
 
  Title:    Chief Executive Officer    
 
                MR. ALEXANDER OTTO    
 
  /s/ Alexander Otto    

17